Citation Nr: 1428292	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of reproductive capacity, to include as secondary to service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a hearing before the undersigned in August 2010.  A transcript is of record. 

The Board remanded this case in October 2011.  It now returns for appellate review.


FINDING OF FACT

The Veteran's alleged infertility is not established by the evidence of record, and there is no evidence showing that it was caused or aggravated by his service-connected varicocele or by any disease, injury, or event during active service, including his reported radiation exposure from radar equipment on the flight line. 


CONCLUSION OF LAW

Service connection for loss of reproductive capacity is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in April 2008 and October 2011 notified the Veteran of what was needed to support the claim, as well as his and VA's respective responsibilities for obtaining evidence on his behalf.  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a delay in timing of VCAA notice is "cured" by subsequent readjudication of the claim).  As service connection for the claimed disability has not been established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).  Moreover, to the extent the notice was deficient in any way, a reasonable person could be expected to understand from the information provided in the statement of the case and supplemental statements of the case what was needed to support the claim, thus rendering harmless any such deficiency.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in September 2009.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the pertinent medical history, set forth the findings made on examination, and provided an opinion with a supporting rationale that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The examiner's finding that it would be "pure speculation" as to whether or not the Veteran's service-connected varicocele contributed to his infertility, or whether in fact he is infertile, is supported by an adequate explanation, as the examiner stated that the Veteran's advanced age would be a confounding factor in assessing whether a lower sperm count could be attributed to the varicocele, as opposed to the effects of aging.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that if an examiner's inability to reach a conclusion without resort to speculation is supported by an adequate explanation, and it is apparent from the evidence of record that determining the cause of the disability would be speculative, further examination or opinion is not warranted).  

Moreover, although the Veteran asserts that he is not able to reproduce, he has not identified or submitted any evidence of infertility apart from the fact that he had no children from his previous marriage.  This alone does not establish that he is infertile when it is just as possible that it was his former spouse who was unable to have children.  Indeed, in a May 2008 statement, the Veteran wrote that he had relations with a different woman prior to service which produced a child, but has not mentioned having any other sexual partners apart from his former spouse.  The VA examiner stated that the Veteran reported only one sexual partner.  This evidence suggests not that the Veteran became infertile during or as a result of service, as he contends, but that it was his former wife who was unable to have children.  Accordingly, for the foregoing reasons, further examination or opinion is not warranted.  See id. (observing that the duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error exists with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  

II. Compliance with Hearing Officer's Duties

At the August 2010 hearing before the undersigned, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative. There is no indication that outstanding evidence exists that might support the claim.  Thus, given the development undertaken by VA, including the provision of a VA examination and opinion, and in light of the Veteran's testimony at the hearing as well as his written statements and the articles submitted by him, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The Veteran contends that he has loss of reproductive capacity as a result of ionizing radiation exposure from radar equipment while serving on the flight line, or in the alternative that it was caused or aggravated by his service-connected varicocele.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record does not establish that the Veteran is infertile.  The Veteran has not stated that he was ever diagnosed with infertility, and the treatment records do not reflect clinical findings of infertility.  The Veteran also does not state, and the evidence does not show, that he has erectile dysfunction or any abnormality of the genitalia apart from the varicocele.  The September 2009 VA examination report shows that the only abnormality found on examination was a very small thickening of the spermatic cord on the left side consistent with a small varicocele, for which service connection has already been established.  The penis, scrotum, and testes were otherwise normal.   

The only apparent basis for the Veteran's belief that he is infertile is the fact that he did not have any children from his former marriage.  He has not explained why this fact alone shows he is infertile when it may just as well be that it was his wife who was unable to have children.  Indeed, in a May 2008 statement, the Veteran wrote that he had relations with a different woman prior to service which produced a child, but has not mentioned having any other partners apart from his former spouse.  Although the VA examination report states that the Veteran only had one partner throughout his life, he stated in his October 2009 substantive appeal (VA Form 9), that the examiner's statement was not correct, and reiterated this assertion in his hearing testimony.  This evidence suggests not that the Veteran became infertile during or as a result of service, as he contends, but that it was his former wife who was unable to have children.  In any event, the fact that his marriage did not produce any children does not in itself support a finding that the Veteran is infertile.  

The Veteran has also submitted a number of articles, including a report from the American Urological Association, Inc., all of which state that 40 percent of men with varicoceles have infertility, and that in some circumstances repair of the varicocele can help restore the sperm count.  While this information shows a significant correlation between varicoceles and infertility, it does not illuminate the issue of the likelihood of being infertile or having a low sperm count merely as a result of having a varicocele.  In other words, while 40 percent of men who are infertile may have varicocele, the converse is not necessarily true: that is, that 40 percent of men with varicoceles are infertile or have significantly compromised sperm counts.  It may well be that only a very small percentage of men with varicoceles are infertile or have significantly reduced sperm counts.  Thus, the fact that the Veteran has a varicocele does not by itself constitute positive evidence of infertility.  

Even if there was evidence of a reduced sperm count, this alone would not be sufficient to raise a reasonable doubt as to whether it was caused or aggravated by the varicocele, as the September 2009 examiner stated that obtaining such a count was not warranted given the Veteran's age, clearly indicating that a reduced sperm count would be consistent with advanced age and thus would not "settle the issue at all."  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility." 38 C.F.R. § 3.102.  The VA examiner's finding that it would be "pure speculation as to whether or not the varicocele contributed to any infertility and, in fact, whether infertility actually existed" shows that a reasonable or substantial doubt has not been raised on this issue.  See id.

The VA examiner's findings, which are those of a medical professional informed by examination of the Veteran and review of his medical history, carry more weight than the Veteran's lay contentions, which have been discounted for the reasons discussed above.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Accordingly, because the evidence does not show that the Veteran is infertile or that his varicocele caused or aggravated his infertility, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

Service connection is also not warranted based on the Veteran's alleged ionizing radiation exposure.  Infertility is not on the list of diseases for which a presumption of service connection may be established for radiation-exposed veterans under 38 C.F.R. § 3.309(d).  It is also not listed among the radiogenic diseases warranting certain development procedures under 38 C.F.R. § 3.311, and the Veteran has not submitted any competent evidence that it may be considered a radiogenic disease.  See 38 C.F.R. §3.311(b)(4).  In this regard, as a lay person in the fields of science and medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether infertility may be a radiogenic disease, as this is a medical or scientific determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, his unsupported and unexplained contention does not by itself show that infertility is a radiogenic disease.  The Board also notes that although the Veteran contends that he was exposed to ionizing radiation, he has not submitted any evidence that exposure to radars on the flight line is a source of ionizing as opposed to non-ionizing radiation.  Accordingly, service connection for infertility based on ionizing radiation is not established.  

With regard to exposure to non-ionizing radiation from radar equipment, there is no competent evidence that the Veteran's infertility may be related to such exposure.  His own lay assertion of such a relationship does not constitute competent evidence, and thus does not support the claim, for the reasons discussed in the preceding paragraph with regard to ionizing radiation.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Moreover, the September 2009 VA examiner stated that there was no evidence to suggest that exposure to aviation radar or microwaves has resulted in infertility.  Accordingly, service connection based on exposure to non-ionizing radiation is not warranted. 

The Veteran has not stated, and there is no evidence suggesting, that his infertility had its onset in active service or is related to any other disease, injury, or event in service.  Thus, the service incurrence and medical nexus elements are not otherwise satisfied.  Shedden, 381 F.3d at 1166-67.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for loss of reproductive capacity is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for loss of reproductive capacity, to include as secondary to service-connected left varicocele, is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


